Citation Nr: 1000619	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative 
disc disease with spinal stenosis and radiculopathy.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain. 

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from June 1957 to December 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This appeal was previously before the Board in March 2009 and 
in September 2009 when it was remanded for additional 
development.  It has been returned for further review.  


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
shown in service or until many years after discharge from 
service, and there is no competent evidence of an etiological 
relationship between the current degenerative disc disease of 
the lumbar spine and active service.  

2.  The Veteran's degenerative disc disease of the lumbar 
spine was not caused or permanently made worse by his service 
connected lumbosacral strain.  

3.  The Veteran's service connected lumbosacral strain is not 
productive of ankylosis, even after consideration for the 
effects of pain, weakness, excess fatigability and 
incoordination.  

4.  The Veteran's only service connected disability is his 
lumbosacral strain, evaluated as 40 percent disabling, and 
this disability does not present such an exception or unusual 
disability picture that would render impractical the 
application of regular schedular standards.  It is not shown 
by competent evidence that this disorder precludes his 
ability to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease with spinal stenosis and 
radiculopathy was not incurred due to active service, nor was 
it proximately due to, the result of, or aggravated by the 
Veteran's service connected lumbosacral strain.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2009).  

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 
4.40, 4.59, 4.71a, Code 5237 (2009).  

3.  The criteria for entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Veteran was provided with VCAA notice for his claims for 
an increased evaluation and TDIU by letter dated in June 
2005.  This letter told the Veteran what evidence was needed 
to substantiate both of these claims.  The Veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  This notice was 
provided to the Veteran prior to the initial adjudication of 
these claims in October 2005.  

The June 2005 letter did not contain notice pertaining to the 
Veteran's claim for service connection for lumbar 
degenerative disc disease.  However, the Veteran was provided 
with all the necessary notice for this issue in a November 
2007 letter.  This letter included the notice required by 
both Pelegrini and Dingess.  

As this portion of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
February 2008, June 2008, May 2009, and June 2009, after 
proper VCAA notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  Therefore, the Board concludes that the 
duty to notify the Veteran has been met for all three issues.  

The Board further finds that the duty to assist the Veteran 
has also been met.  The service treatment records are in the 
claims folder.  The Veteran has been afforded a VA 
examination of his disabilities, and an opinion has been 
obtained regarding the etiology of his degenerative disc 
disease.  All VA treatment records have been obtained, and 
there is no indication that the Veteran has any relevant 
private medical treatment records.  A reply from the Social 
Security Administration (SSA) states that there are no 
records available for the Veteran.  The Veteran has been 
scheduled for hearings on two occasions, and he failed to 
report for the most recently scheduled hearing.  As there is 
no indication of any outstanding evidence that is relevant to 
this claim, the Board will proceed with the adjudication of 
the Veteran's appeals. 

Service Connection

The Veteran contends that his lumbar degenerative disc 
disease has developed either as a result of active service or 
secondary to his service connected lumbosacral strain.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records shows that the 
Veteran was seen for a back injury after a fall in June 1957.  
An X-ray study conducted at that time was negative for a 
fracture or dislocation.  Straight leg raising was negative.  
The diagnosis was of acute low back strain.  He continued to 
complain of pain in August 1957, but no physical findings 
were detected.  He was sent to the Mental Health Clinic for 
further evaluations, where he was found to have a mildly 
passive aggressive reaction focusing on somatic complaints.  
The records are negative for any back complaints subsequent 
to August 1957.  The Veteran's spine was normal on discharge 
examination, although the history of the June 1957 injury was 
noted.  

The post service medical records include reports of a June 
1959 VA examination, a February 1960 VA examination, VA 
treatment records dated 1963 to 1965, a July 1965 VA 
examination, a May 1970 VA examination, and a November 2001 
VA examination.  All examinations and X-ray studies conducted 
during this period were negative for degenerative disc 
disease.  

VA treatment records dated November 2004 show that the 
Veteran was treated for low back pain following a fall.  A 
November 2004 X-ray study showed mild loss of height at T12 
to L1, suggesting a possible compression fracture, age 
indeterminate.  

The Veteran continued to be seen for low back pain in March 
2005.  A magnetic resonance imaging study conducted at this 
time revealed a five millimeter retrolisthesis of L5 to S1, a 
left paracentral disc protrusion at L5 to S1 that impinged 
upon the traversing left S1 nerve root, and posterior 
osteophytes, degenerative disc disease and facet-joint 
arthrosis contributing to moderate to marked central stenosis 
at L4 to L5.  

The Veteran was afforded a VA examination of his back in June 
2005.  In a September 2005 addendum, the VA examiner opined 
that the Veteran's lumbosacral strain did not cause his 
degenerative disc disease or spinal stenosis.  Instead, the 
Veteran's neurologic findings were consistent with diabetic 
peripheral neuropathy.  

The remaining evidence includes a January 2008 VA examination 
as well as VA treatment records dated through 2008.  None of 
these records contain an opinion as to the etiology of the 
Veteran's degenerative disc disease.  

The Board finds that entitlement to service connection for 
degenerative disc disease of the lumbar spine is not 
warranted.  Although the service treatment records show that 
the Veteran sustained a back injury during service, the 
diagnosis was of lumbosacral strain, which is a disability 
for which service connection has already been established.  
There is no diagnosis of or treatment for degenerative disc 
disease during service or until many years after discharge 
from service.  The evidence indicates that this disability 
was first discovered in conjunction with treatment for a 
November 2004 fall.  Significantly, the Board notes that all 
radiographic studies conducted prior to this fall were 
negative for degenerative disc disease.  Therefore, as there 
is no evidence of degenerative disc disease during service or 
until many years after discharge from service, and no 
evidence of a relationship between the current degenerative 
disc disease and active service, service connection on a 
direct basis is not warranted.  

The Board further finds that entitlement to service 
connection for degenerative disc disease of the lumbar spine 
as secondary to the Veteran's service connected lumbosacral 
strain is not shown.  There is no qualified medical opinion 
that relates the degenerative disc disease to the service 
connected lumbosacral strain.  In fact, the only medical 
professional to express an opinion in this matter is the 
doctor who conducted the June 2005 examination.  This doctor 
opined that the Veteran's service connected lumbosacral 
strain did not cause his degenerative disc disease or spinal 
stenosis, and that the findings were consistent with diabetic 
peripheral neuropathy.  The Veteran's VA treatment records 
confirm that he is under treatment for diabetes.  Without 
competent medical evidence of a causal relationship between 
the Veteran's service connected lumbosacral strain and his 
degenerative disc disease, the preponderance of the evidence 
is against the Veteran's claim, and service connection is not 
warranted.  

In reaching this decision, the Board recognizes the Veteran's 
sincere belief that he has developed his degenerative disc 
disease either as a result of active service or due to his 
service connected lumbosacral strain.  However, the Veteran 
is not a medical professional, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The only 
qualified medical professional to express an opinion has 
found that there is no relationship between the service 
connected lumbosacral strain and degenerative disc disease.  

Increased Evaluation

The Veteran contends that the 40 percent evaluation assigned 
to his service connected lumbosacral strain does not reflect 
the impairment that results from this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The record shows that entitlement to service connection for 
lumbosacral strain was initially established in a July 1959 
rating decision.  A zero percent evaluation was assigned for 
this disability.  This evaluation was increased to 10 percent 
in a July 1965 rating decision.  A December 2001 rating 
decision increased the evaluation to the current 40 percent 
rating.  

The veteran's claim is evaluated under the rating code for 
38 C.F.R. § 4.71a, Code 5237, for lumbosacral strain.  Under 
this rating code, lumbosacral strain is to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine is 
evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or 100 percent greater requires 
favorable or unfavorable ankylosis.  Unfavorable ankylosis is 
a condition with which the entire thoracolumbar spine is 
fixed in flexion or extension, resulting in several symptoms 
described in Note 5 of the general formula for diseases and 
injuries of the spine.  Fixation in a neutral position was 
considered favorable ankylosis. 

Basically, the Board notes that in order for the Veteran to 
prevail in his claim, there must be some ankylosis of his 
spine. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes March 2005 physical therapy notes 
showing treatment for the Veteran's low back.  On 
examination, there was limited range of motion and pain in 
the back with all exercises.  

The Veteran was afforded a VA examination in June 2005.  He 
described having an achy pain in the muscles of the lower 
back with radicular symptoms down the lower extremities.  On 
examination, forward flexion was to 40 degrees, extension was 
to 10 degrees, lateral flexions were from zero to 15 degrees 
bilaterally, and lateral rotations were from zero to 15 
degrees bilaterally.  A neurological examination revealed 
diminished pinprick sensation and a stocking distribution 
with absent ankle reflexes bilaterally.  The impression was 
low back sprain/strain with lumbar radicular features with 
symptoms as described.  The Veteran's activities of daily 
living were independent. His range of motion was limited by 
pain.  

The September 2005 addendum to the June 2005 VA examination 
states that the neurologic findings were consistent with 
diabetic peripheral neuropathy.  

March 2006 VA treatment records show that the Veteran was 
able to flex his back from about 45 to 50 degrees.  He had 
full extension and lateral bending to about 15 or 20 degrees.  
Straight leg raising was negative and sensation was intact to 
light touch.  The impression was back pain radiating to the 
groin with a history of herniated nucleus pulposes and spinal 
stenosis.  

At the January 2008 VA examination, the claims folder was 
reviewed by the examiner.  The Veteran had subjective 
complaints of moderate to severe constant pain of his low 
back.  He denied any radiation of pain to the lower 
extremities.  The Veteran had a moderately slow antalgic gait 
and said he owned a cane, but he did not have the cane at the 
examination.  The Veteran had been employed as a real estate 
broker, and he had difficulty with prolonged sitting, 
standing, and walking for more than 20 minutes as well as 
lifting more than 20 pounds.  He had these same restrictions 
on his activities of daily living.  On examination, the range 
of motion when measured with a goniometer was lumbar flexion 
from zero to 70 degrees, lateral flexion to the right and 
left from zero to 20 degrees, rotation on the right and left 
from zero to 20 degrees, and extension from zero to 20 
degrees.  The range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance after testing 
for repetitive use.  There was evidence of moderate pain at 
flexion from 60 to 70 degrees, lateral flexion from 10 to 20 
degrees, rotation from 10 to 20 degrees, and extension from 
10 to 20 degrees.  The Veteran had moderate spasms and 
tenderness but no weakness.  The sensory and motor 
examinations were both normal to the extent they related to 
the lumbar spine.  The diagnosis was lumbosacral strain, 
moderately active.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent for the Veteran's lumbosacral strain is not 
warranted.  None of the VA examinations or treatment records 
shows that the Veteran has ankylosis of either the favorable 
or unfavorable kind.  In fact, the most recent VA examination 
shows that the Veteran retains lumbar flexion from zero to 70 
degrees, lateral flexion to the right and left from zero to 
20 degrees, rotation on the right and left from zero to 20 
degrees, and extension from zero to 20 degrees with no 
additional limitation of motion due to pain, weakness, 
fatigue, or incoordination.  Therefore, the Board finds that 
there is no basis for an evaluation in excess of 40 percent 
for the Veteran's lumbosacral strain.  38 C.F.R. §§ 4.40, 
4.59, 4.71a, Code 5237.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the Veteran's service connected lumbosacral strain presents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

TDIU

The Veteran argues that his service connected lumbosacral 
strain renders him unemployable.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In this case, the Veteran's only service connected disability 
is lumbosacral strain, which is evaluated as 40 percent 
disabling.  The Veteran therefore does not meet the minimum 
schedular requirements for consideration for a TDIU.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  

The Board has also considered entitlement to a TDIU on an 
extraschedular basis, but application of extraschedular 
provisions is not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
Veteran's service connected lumbosacral strain presents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
indication that the Veteran is rendered unemployable solely 
due to his lumbosacral strain.  The January 2008 examination 
shows that the Veteran had been employed as a real estate 
broker, and he had difficulty with prolonged sitting, 
standing, and walking for more than 20 minutes as well as 
lifting more than 20 pounds.  He had these same restrictions 
on his activities of daily living.  However, there is no 
evidence to indicate that these restrictions equate to 
unemployability.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for lumbar degenerative 
disc disease with spinal stenosis and radiculopathy is 
denied. 

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 40 percent disabling, is denied. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


